Citation Nr: 0009582	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.  

2.  Entitlement to an initial compensable rating for genital 
warts.  

3.  Entitlement to an initial rating in excess of 10 percent 
for epididymitis.  

4.  Entitlement to an initial compensable rating for 
sinusitis/rhinitis.  

5. Entitlement to an initial rating in excess of 20 percent 
for degenerative disk disease of the lumbar spine.  

6.  Entitlement to an initial compensable rating for stenosis 
of the stomach.  

7.  Entitlement to an initial compensable rating for a left 
ingrown toenail.  

8.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, RT, RE


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC).  In 
January 1997 the M&ROC granted service connection for major 
depressive disorder at 30 percent, bursitis at 10 percent, 
viral syndrome at 40 percent, epididymitis at 10 percent, 
degenerative disk disease of the lumbosacral spine at 10 
percent and for navicular strain of the right wrist at 10 
percent.  The M&ROC also granted service connection for 
genital warts, sinusitis/rhinitis, an ingrown left toenail, 
stenosis of the stomach, and residuals of a fracture of the 
left wrist, all evaluated as non-compensably disabling.  



At the same time, the M&ROC denied service connection for 
tinnitus, bilateral hearing loss, a perforated left ear drum, 
otitis media, conjunctivitis, herpes, a cervical spine 
condition, exposure to asbestosis with shortness of breath 
and chest pain, hypertension, residuals of a laceration of 
the nose, residuals of a fracture of the fifth digit of the 
right hand, and for a right foot and ankle condition.  

The veteran submitted a notice of disagreement in March 1997 
expressing disagreement with the initial disability 
evaluations assigned for the major depressive disorder, 
genital warts, epididymitis, sinusitis/rhinitis, the ingrown 
left toenail, stenosis of the stomach and degenerative disk 
disease of the lumbar spine.  After a statement of the case 
was issued, the veteran perfected the above appeals with his 
submission of VA Form 9 in April 1997.  In July 1997, the 
M&ROC granted an increased rating for the major depressive 
disorder from 30 percent to 50 percent.  In April 1998, the 
M&ROC granted an increased rating for the degenerative disk 
disease of the lumbar spine from 10 to 20 percent.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the increased 
ratings assigned for his major depressive disorder and 
degenerative disk disease of the lumbar spine.  The issues 
remain on appeal.  

In August 1997, the M&ROC denied entitlement to a TDIU.  The 
veteran has perfected an appeal of this decision.  

The Board notes on a statement in support of claim which was 
received at the M&ROC in March 1997, the veteran requested 
service connection for lipomas on the left side.  This issue 
has been neither procedurally prepared nor certified for 
appellate review and is referred to the M&ROC for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims ("the Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Increased Ratings Claims

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning the severity of his service-
connected disabilities (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for increased evaluations are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board notes the last time the veteran's service-connected 
genital warts, epididymitis, sinusitis/rhinitis, stenosis of 
the stomach and left ingrown toenail were evaluated by VA for 
compensation purposes was in September 1996.  The last time 
the service-connected degenerative disk disease of the lumbar 
spine was evaluated by VA for compensation purposes was in 
December 1997.  The last time the service-connected major 
depressive disorder was evaluated was in March 1998.  The 
Board finds VA examinations are required in order to 
determine the current symptomatology attributable to the 
service-connected disabilities.  

The veteran's degenerative disk disease of the lumbosacral 
spine is currently evaluated as 20 percent disabling under 
Diagnostic Code 5293.  Diagnostic Code 5293 provides for the 
evaluation of intervertebral disc syndrome.  The Board notes 
that VAOPGCPREC 36-97, issued in December 1997, provides, in 
part, that as Diagnostic Code 5293 contemplates limitation of 
motion, a rating based on limitation of motion in excess of 
40 percent under Code 5292 could be assigned under Code 5293, 
and that the provisions of 38 C.F.R. §§ 4.40, 4.45 are 
applicable to ratings under Code 5293.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
degenerative disk disease of the lumbosacral spine must be 
evaluated to determine any functional loss due to pain on use 
or during flare-ups.  

With regard to the major depressive disorder claim, the Board 
notes that the disorder was diagnosed at the time of the most 
recent VA examination conducted in March 1998.  The Board 
further notes, however, that the veteran was hospitalized 
immediately prior to the last VA examination where Axis I 
diagnoses of history of panic attacks and late onset 
dysthymia were made.  A letter dated in October 1998 includes 
Axis I diagnoses of dysthymic disorder and adjustment 
disorder with anxiety.  A letter from the United States 
Postal Service dated in November 1998 includes the notation 
that the veteran was not hired due to generalized anxiety 
disorder, major depression and a personality disorder.  This 
decision was based on a psychiatric evaluation.  The Board 
finds there is conflicting evidence as to the exact nature of 
the veteran's current mental disorder.  The veteran is only 
service-connected for major depressive disorder.  A remand is 
required in order to determine the correct diagnosis for the 
veteran's mental disorder.  

The Board notes the psychiatric evaluation the veteran 
underwent in connection with his request for employment at 
the U. S. Postal Service has not been associated with the 
claims files.  An attempt must be made to secure this 
evidence.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).  The Board finds current VA 
examinations are required in order to accurately rate the 
current symptomatology attributable to the veteran's service-
connected disabilities.  

TDIU Claim

The Board notes that the veteran's claim of entitlement to a 
TDIU is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  The veteran's assertions concerning the severity of 
his service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for a TDIU is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board notes the veteran has alleged that he is 
unemployable due primarily to his service-connected major 
depressive disorder.  As reported above, there are 
conflicting diagnoses for the veteran's mental disorders of 
major depressive disorder versus a dysthymic disorder.  The 
veteran is only service-connected for major depressive 
disorder.  

When examined by VA in December 1997, the veteran alleged 
that he was unable to work as a mechanic or carpenter as a 
result of back and shoulder disabilities.  In this regard, 
the Board notes the veteran's service-connected right 
shoulder bursitis which is currently evaluated as 10 percent 
disabling has never been evaluated in connection with this 
TDIU claim.  The Board points out that the provisions of the 
DeLuca case would also be applicable to the veteran's right 
shoulder disability.  The veteran has additional service-
connected disabilities which also were not evaluated for the 
claim.  All the service-connected disabilities must be 
evaluated in conjunction with the veteran's TDIU claim.  


Accordingly, this case is REMANDED for further development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The M&ROC should contact the veteran and 
request that he identify the names, places 
and approximate dates of treatment for all 
medical health care providers, VA and non-VA, 
inpatient and outpatient, who have recently 
treated him for his service-connected 
disabilities.  After obtaining any necessary 
authorization or medical releases, the M&ROC 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  The Board is particularly 
interested in obtaining the report of the 
psychiatric evaluation conducted by the U. S. 
Postal Service in connection with the 
veteran's employment application.  Regardless 
of the veteran's response, the M&ROC should 
secure all outstanding VA treatment records.

3.  The M&ROC should afford the veteran a 
comprehensive VA examination by a 
specialist in psychiatry to determine the 
severity of service-connected major 
depressive disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
psychiatrist prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examiner in this 
regard.  Any further indicated special 
studies should be accomplished.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by the major depressive disorder.

If there are other psychiatric disorders 
found, in addition to major depressive 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.

If a psychiatric disorder(s) other than 
service-connected major depressive 
disorder is or are found on examination, 
the examiner should offer an opinion as 
to whether any such disorder is causally 
or etiologically related to service- 
connected major depressive disorder and, 
if not so related, whether the veteran's 
major depressive disorder has any effect 
on the severity of any other psychiatric 
disorder.  Any appropriate tests and 
studies, including psychological testing, 
should be performed and all findings 
should be reported in detail.  During the 
course of the examination, the examiner 
should identify all of the symptoms or 
manifestations of the veteran's major 
depressive disorder.

The examiner is requested to assign a 
numerical code under the GAF scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's service- 
connected major depressive disorder.  It 
is imperative that the examiner include a 
definition of the numerical code 
assigned.





The examiner must be requested to express 
an opinion as to the impact of major 
depressive disorder on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The M&ROC should arrange for a VA 
general medical examination and any 
further indicated special examinations of 
the veteran for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected 
epididymitis, sinusitis/rhinitis, genital 
warts, stenosis of the stomach, and left 
ingrown toenail.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  

The examiner(s) must express an opinion 
as to the impact of the appellant's 
service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment.  A 
specific opinion must be expressed as to 
whether service-connected disabilities in 
the aggregate have rendered the veteran 
unemployable.  Any opinions expressed 
must be accompanied by a complete 
rationale.



5.  The M&ROC should arrange for a VA 
orthopedic examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist in order to determine the nature 
and extent of severity of the degenerative 
disk disease of the lumbosacral spine, 
bursitis of the right shoulder, residuals of 
a fracture of the left wrist, and navicular 
strain of the right wrist.  Any further 
indicated special studies should be 
conducted.  

The claims file and a separate copy of this 
remand and the applicable criteria for 
evaluation of the specific disabilities must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in this 
regard.  

The examiner must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected degenerative 
disk disease of the lumbosacral spine, 
bursitis of the right shoulder, residuals of 
a fracture of the left wrist, and navicular 
strain of the right wrist in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  It 
is requested that the examiner provide 
explicit responses to the following questions 
for degenerative disk disease of the 
lumbosacral spine, bursitis of the right 
shoulder, residuals of a fracture of the left 
wrist, and navicular strain of the right 
wrist:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  


(b)  Does the service connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  

All opinions expressed must be accompanied by 
a complete rationale.


The examiner must express an opinion as 
to the impact of the appellant's service-
connected disabilities on his ability to 
obtain and retain substantially gainful 
employment.  The examiner must 
specifically opine as to whether the 
veteran has been rendered unemployable 
due to his service-connected 
disabilities.  Any opinions expressed 
must be accompanied by a complete 
rationale.

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development deemed 
essential in addition to that specified 
above, the M&ROC should readjudicate the 
issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




